         Case 1:19-cv-01796-PEC Document 192 Filed 04/03/20 Page 1 of 5

                                                                                   REDACTED VERSION

                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                 )
               Plaintiff,                        )
                                                 )
               V.                                )              N o. 19-1796C
                                                 )     (Judge Patricia E. Cam pbell-Smith)
THE UNITED STATES,                               )
                                                 )
               Defendant,                        )

and

MICROSOFT CORPORATION,                           )
                                                 )
               Intervenor-defendant.             )

                   DEFENDANT'S RESPONSE IN OPPOSITION TO
               PLAINTIFF'S MOTION FOR LEAVE TO FILE SUR-REPLY

       Defendant, the United States, respectfully responds to the motion for leave to file a sur-

reply in response to our reply in suppo1i of our motion for voluntaiy remand, filed by plaintiff,

Amazon Web Services, Inc. (AWS), ECF No. 186. Sur-replies ai·e generally disfavored in this

Comi , an d A WS has not demonstrated that a sur-reply is wairnnted in this instance as, contra1y

to A WS 's allegations, our reply did not raise any new issues. A WS merely seeks the last word

on our procedural motion for voluntaiy remand, in contravention of this Comi 's rnles an d

practice, and for no valid reason. This Comi should deny the request.

                                          ARGUMENT

I.     Sur-Replies Are Disfavored In This Comi

       The Court's rnles contemplate only three briefs when one paiiy seeks relief by motion.

See Rules of the United States Comi of Federal Claims (RCFC) 7.2(a); see also RCFC 5.4(a)(2),

(3), (4). A sur-reply may only be filed with leave of Comi . See RCFC 7.2. Because non-
         Case 1:19-cv-01796-PEC Document 192 Filed 04/03/20 Page 2 of 5




movants have no right to file a sur-reply, “sur-replies are generally disfavored.” Am. Safety

Council, Inc. v. United States, 122 Fed. Cl. 426, 431 (2015) (citing Wright ex rel. Trust Co. v.

Abbott Labs., 62 F. Supp. 2d 1186, 1187 n.1 (D. Kan. 1999), aff’d, 259 F.3d 1226 (10th Cir.

2001)); accord Warrior Energy Servs. Corp. v. ATP Titan M/V, 551 F. App’x 749, 751 n.2 (5th

Cir. 2014) (per curiam) (“[S]urreplies are heavily disfavored by courts.”) (quotation marks

omitted); Sevier v. Lowenthal, 302 F. Supp. 3d 312, 324 (D.D.C. 2018).

       “The general rule against surreplies . . . fairly and reasonably assists ‘the court in defining

when briefed matters are finally submitted and in minimizing the battles over which side should

have the last word.’” Starlight Int’l, Inc. v. Herlihy, 181 F.R.D. 494, 496 (D. Kan. 1998)

(quoting McShares, Inc. v. Barry, 979 F. Supp. 1338, 1341 (D. Kan. 1997)). Non-movants, “[a]s

a strategic move,” may nonetheless “attempt to file a sur-reply as an effort to get the last word”

for themselves. Am. Safety Council, 122 Fed. Cl. at 431 (citing Lacher v. West, 147 F. Supp. 2d

538, 539 (N.D. Tex. 2001)); accord Corbello v. Sedgwick Claims Mgmt. Servs., Inc., 856 F.

Supp. 2d 868, 890 (N.D. Tex. 2012). Such attempts should be viewed skeptically.

“[G]amesmanship in getting the last word should have no part in” the submission of a sur-reply.

Pike v. Caldera, 188 F.R.D. 519, 537 (S.D. Ind. 1999) (quoting United States v. Portis, 542 F.2d

414, 418 (7th Cir. 1976)); see, e.g., Am. Safety Council, 122 Fed. Cl. at 431.

       A sur-reply may be appropriate “when a party is unable to contest matters presented to

the court for the first time in the last scheduled brief.” Ben-Kotel v. Howard Univ., 319 F.3d

532, 535 (D.C. Cir. 2003). But a sur-reply is not appropriate belatedly to address or to embellish

issues already raised by the movant in its initial brief. Am. Safety Council, 122 Fed. Cl. at 431;

accord Banner Health v. Sebelius, 905 F.Supp. 2d 174, 188 (D.D.C. 2012) (“[W]hen arguments

raised for the first time in reply fall ‘within the scope of the matters [the opposing party] raised in



                                                  2
          Case 1:19-cv-01796-PEC Document 192 Filed 04/03/20 Page 3 of 5




opposition,’ and the reply ‘does not expand the scope of the issues presented, leave to file a

surreply will rarely be appropriate.’” (quoting Crummey v. Social Sec. Admin., 794 F. Supp. 2d

46, 63 (D.D.C. 2011), aff’d, 2012 WL 556317 (D.C. Cir. Feb. 6, 2012))). Moreover, the non-

movant’s “failure to anticipate how the [other side] would respond to” its opposition brief “does

not automatically entitle him to file a surreply.” F.D.I.C. v. Cashion, 720 F.3d 169, 176 (4th Cir.

2013).

II.      No Sur-Reply Is Warranted Here

         AWS attempts to support its request for leave to file a sur-reply by falsely alleging that

our reply brief “raises two important issues for the first time.” Pl. Mot. For Leave to File Sur-

Reply (Pl. Mot.), ECF No. 186, at 1. Neither issue was raised for the first time in our reply.

AWS’s failure to anticipate how we would respond to its objections does not entitle it to a sur-

reply. See F.D.I.C., 720 F.3d at 176.

         First, as we made clear in our original moving brief, our motion seeks the Court’s leave

to voluntarily remand to the agency to reconsider the agency’s evaluation and source selection

decisions; we did not unilaterally inform the Court of a decision to take corrective action and ask

the Court to dismiss the case as moot as a result. See Def. Mot. for Vol. Remand, ECF No. 177,

at 1-2. AWS calls this a “fictitious distinction.” But its failure to recognize the material

difference between the two very different courses of action is its own fault, rather than a result of

the government raising a new issue in reply. Indeed, our moving brief cited the case law

announcing the standard applicable to requests for voluntary remand, not corrective action case

law. Id. at 3 (citing SKF USA Inc. v. United States, 254 F.3d 1022, 1028-30 (Fed. Cir. 2001);

Diversified Maint. Sys., Inc. v. United States, 74 Fed. Cl. 122, 127 (2006)). That we proposed a

voluntary remand to reconsider and report back to the Court for subsequent judicial review,



                                                   3
         Case 1:19-cv-01796-PEC Document 192 Filed 04/03/20 Page 4 of 5




rather than a unilateral corrective action, was readily apparent from our motion, and AWS’s

alleged failure to comprehend this distinction does not entitle it to a sur-reply.

       Second, AWS alleges that our reply for the first time revealed the “content of the

solicitation amendment” proposed by the Department of Defense (DoD). Pl. Mot. at 3. But

AWS has already had an opportunity to address the possibility that the amendment would permit

storage that offerors market as “nearline” to be included for Price Scenario 6, and indeed AWS

addressed that possibility at length in its opposition to our motion. See Pl. Resp. to Def. Mot. for

Vol. Remand, ECF No. 181, at 4-6. In addition, we long ago made clear that we disagree with

AWS’s allegation that an offeror’s chosen marketing label for its storage solution is controlling –

rather, it is the performance of the storage solution that is important. See Def. Resp. to Pl. Mot.

for TRO/PI, ECF No 139, at 18-21. If AWS had wanted to further argue against any amendment

that permits offerors to include storage that an offeror markets as “nearline” in its proposal for

Price Scenario 6, it had every opportunity to do so in its opposition to our motion.

       In summary, our reply brief raised no new issues to which AWS lacked an opportunity to

respond. Our motion made clear that we sought a voluntary remand leading to further review

under this Court’s jurisdiction, rather than unilateral corrective action. AWS had every

opportunity to challenge that paradigm in its response. Moreover, AWS already incorrectly

argued in its opposition to our motion that it would be unfair for the agency to issue a solicitation

amendment making clear that offerors are permitted to include storage that they market as

“nearline” in their proposals for Price Scenario 6.1 That AWS now wishes to add to that

argument does not warrant a sur-reply in contravention of this Court’s rules and practice.



   1
      AWS’s response to our motion for voluntary remand also opposed an alternative
solicitation amendment requiring offerors to propose only storage they market as “online.” Pl.

                                                  4
          Case 1:19-cv-01796-PEC Document 192 Filed 04/03/20 Page 5 of 5




                                         CONCLUSION

       For these reasons, the United States respectfully requests that the Court deny AWS’s

motion for leave to file a sur-reply in response to our reply in support of our motion for voluntary

remand.

                                                  Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  ROBERT E. KIRSCHMAN, JR.
                                                  Director

                                                  s/ Patricia M. McCarthy
                                                  PATRICIA M. MCCARTHY
OF COUNSEL:                                       Assistant Director

MICHAEL G. ANDERSON                               s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                             ANTHONY F. SCHIAVETTI
Assistant General Counsel                         RETA BEZAK
Washington Headquarters Service &                 Trial Attorneys
Pentagon Force Protection Agency                  U.S. Department of Justice
Office of General Counsel                         Civil Division
Department of Defense                             Commercial Litigation Branch
                                                  PO Box 480
TYLER J. MULLEN                                   Ben Franklin Station
CCPO Legal Advisor                                Washington, D.C. 20044
Assistant General Counsel                         Tel: (202) 305-7572
Defense Information Systems Agency                Fax: (202) 305-1571
Office of the General Counsel                     anthony.f.schiavetti@usdoj.gov

April 1, 2020                                     Attorneys for Defendant




Resp. to Def. Mot. for Vol. Remand, ECF No. 181, at 4 n.1. It is unclear what alternative AWS
would support, short of a directed award in its favor.

                                                 5
